Case 1:20-cv-03264-WJM-STV Document 19 Filed 03/05/21 USDC Colorado Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
MAGISTRATE JUDGE SCOTTT. VARHOLAK

 

 

Courtroom Deputy Emily Buchanan FTR- Reporter Deck- Courtroom A402

Date::Submitted on March 1,2021 Alfred A. Araj United States Courthouse

 

Civil Action No. 20-cv-03264-WJM-STV

UNITE F | L E D

. D STATE -

RE: $40,255.36 IN FUNDS FROM BANK OF AMERICA DENVER, COLORADO

ACCOUNT #325118371144 IN THE NAME OF HARRISON

ARTEM CONSULTING,LLC. MAR 05 2021
JEFFREY P. COLWELL

Claimant CLERK

 

GWENDOLYN. HARRISON

Dear Honorable Judge Varholak:

This letter serves as a response to the above referenced claim. My name is
Gwendolyn Harrison. | am the owner of Harrison Artem Consulting, LLC.

On or about February 20, 2020,Bank of America located here in California and
where | reside CLOSED out my personal checking, savings, business checking
and savings accounts. Refunds were later made to my personal checking,
savings and even the business savings accounts. However, No funds were
returned to the business checking account! Why refund the Business Savings
and not the Business Checking account?

Now, one year later, | stiil have not received the checking account funds. Please
afford me the opportunity to introduce my business. Harrison Artem
Consulting, LLC is a licensed tax identified fnon- profit Domestic Violence
Program. We provide a safe haven for victims of abuse through sheltering,
counseling, personal growth and development, financial work shops,
employment skills training seminars and other essential needs of our abused

 

Ltr.3.1.21.District Ct Judge Vorholak Page |
Case 1:20-cv-03264-WJM-STV Document 19 Filed 03/05/21 USDC Colorado Page 2of3 .

victims. This program further promotes a plethora of support strategies
designed to address the dysfunctional aspects associated with abuse.

Our affiliates are local, national and global. We generate operational funds
through fund raisers, donations, solicitations and contributions This generosity
and funding support our various initiatives associated with ending domestic
violence. Our discreet benefactors have been instrumental in making a
difference for these ladies in need.

The hosted conferences and partnerships extend to but are not limited to
California Partnership to End Domestic-Violence (CPEDV), Court Appointed:
Special Advocacy (CASA), Women of Color Network Inc. (WOCN) and the
National Association of Forensic Counselors (NAFC).

| find it a blessing and honor to serve and give back to my community the skill
set, knowledge, expertise and experience as a retired Captain in the United
States Army, Credentialed Professional Certified Administrator Principal and
Teacher K-12, Curriculum Specialist, Domestic Violence Counselor, Court
Appointed Special Advocate. | further enriched my upward mobility by earning
and possessing a Doctorate Degree in Educational Leadership, Organization
Leadership and Counseling, just to name a few.

This District Court of Colorado does not have jurisdiction nor venue over me
nor my account with Bank of America.

As claimant, | humbly and respectfully request my funds be returned to me as
soon as possible without any further delay.

Thank you in advance for bringing closure to this matter.

Meee A area

Harrison Artem Consulting, LLC
Cc: AUSA, Laura Hurd

 

Ltr.3.1.21.District Ct Judge Vorholak Page 2
re 7 PN) “STV* Document 19 .
Di Gwendelyn Hawisen
L246 E movy ake Place
Liagthop LA FS 330°

 

i ‘

oe enssd ~2E0css Bo PTT taab lla tad Di: . a

Privnttneeene _ ee

 

 

 

 

 
